                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA
                                                :    Case No. 3:18cr15
        Plaintiff,
                                                :    JUDGE WALTER H. RICE
vs.
                                                :
DAVID LANDERS
                                                :
        Defendant.



                     ORDER DELAYING EXECUTION OF SENTENCE



        For good cause shown, it is hereby ordered that the Defendant’s execution of sentence be

delayed for sixty days. The United States Marshal is to seek a designation for on or after June 4,

2020.




 April 2, 2020                        /s/ Walter H. Rice (tp – per Judge Rice authorization)
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE


Copies to:
Counsel of record
United States Marshal
